DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the recitation of amended claim 1 last 5 lines “when the motherboard is determined to support a first USB speed, installing a USB retimer in the retimer footprint of the motherboard, wherein the first USB (Universal Serial Bus) speed is 10Gbps (Gigabytes per second); and when the motherboard is determined to support a second USB speed that is slower than the first USB speed, installing a passive bridge in the retimer footprint of the motherboard, wherein the second USB speed is 5Gbps (Gigabytes per second)” in combination with the rest of the claim is not taught by the prior art on record. Furthermore, the Remarks filed 11/03/2021 incorporated limitations as indicated by the Examiner on the last action (Remarks page 5). Similar limitations also recited in claim 10, last 5 lines and claim 16, last 4 lines. Thus claims 1, 3-10, 12-16 and 18-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references indicate the current state of the art: US 20190227922, US 20170017604, and US 20190131974.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184